NONPRECEDENTIAL  DISPOSITION  
                                                                             To  be  cited  only  in  accordance  with  Fed.  R.  App.  P.  32.1




                                                               United States Court of Appeals
                                                                                                     For  the  Seventh  Circuit
                                                                                                     Chicago,  Illinois  60604  
                                                                                                     Submitted  January  17,  2014*  
                                                                                                      Decided  January  27,  2014  
  
                                                                                                                Before  
  
                                                                                               RICHARD  D.  CUDAHY,  Circuit  Judge  
  
                                                                                               FRANK  H.  EASTERBROOK,  Circuit  Judge  
  
                                                                                               ILANA  DIAMOND  ROVNER,  Circuit  Judge  
  
  
No.  13-­‐‑3107                                                                                                                  Appeal   from   the   United  
                                                                                                                                 States   District   Court   for   the  
OSCAR  GARNER,                                                                                                                   Western   District   of   Wiscon-­‐‑
      Plaintiff-­‐‑Appellant,                                                                                                    sin.  
                                               v.                                                                                  
                                                                                                                                 No.  11-­‐‑cv-­‐‑829-­‐‑slc  
PAUL  SUMNICHT,  et  al.,                                                                                                        Stephen   L.   Crocker,   Magis-­‐‑
       Defendants-­‐‑Appellees.                                                                                                  trate  Judge.  
  
                                                          
                                                   Order  
                                                          
    Oscar  Garner,  a  Wisconsin  prisoner  who  claims  to  be  mentally  ill,  contends  in  this  
suit  under  42  U.S.C.  §1983  that  a  prison  physician  and  other  defendants  violated  the  
Constitution  by  subjecting  him  to  cruel  and  unusual  punishment.  He  suffers  from  lac-­‐‑
tose  intolerance  and  has  symptoms  similar  to  irritable  bowel  syndrome.  He  regularly  
sought  treatment.  For  more  than  four  years  the  prison’s  medical  staff  refused  to  give  
him  a  lactose-­‐‑free  diet  and  often  declined  to  provide  lactase  supplements  or  other  medi-­‐‑
                                                                                                 
           *   After   examining   the   briefs   and   the   record,   we   have   concluded   that   oral   argument   is   unnecessary.  

See  Fed.  R.  App.  P.  34(a);  Cir.  R.  34(f).  

                                                                                                                                                                             
No.  13-­‐‑3107                                                                                        Page  2  

cine.  Instead  it  told  him  to  be  careful  when  choosing  foods  from  the  prison’s  regular  
menu,  and  when  his  weight  dropped  unduly  it  furnished  a  daily  bag  of  high-­‐‑calorie  
foods  (some  of  them  also  high  in  lactose)  to  replace  what  he  missed  by  declining  lac-­‐‑
tose-­‐‑containing  foods  on  the  prison’s  regular  diet.  Garner  maintains  that  this  approach,  
emphasizing  self-­‐‑discipline  (and  dependent  on  a  prisoner’s  ability  to  learn  and  remem-­‐‑
ber  which  foods  he  can  tolerate  and  which  he  can’t),  has  not  worked,  and  that  his  condi-­‐‑
tion  is  painful  and  has  caused  him  diarrhea,  vomiting,  vitamin  deficiency,  and  severe  
weight  loss.  The  prison’s  approach  is  so  obviously  bad,  Garner  maintains,  that  it  vio-­‐‑
lates  the  eighth  amendment  under  the  approach  taken  in  Farmer  v.  Brennan,  511  U.S.  825  
(1994),  and  Estelle  v.  Gamble,  429  U.S.  97  (1976).  
       
     The  district  court  granted  summary  judgment  for  the  defendants.  2013  U.S.  Dist.  
LEXIS  127112  (W.D.  Wis.  Sept.  6,  2013).  The  court  concluded  that  because  the  prison’s  
medical  staff  regularly  listened  to  Garner  and  did  something  about  his  condition,  the  
problem  is  at  most  medical  malpractice,  which  Farmer  holds  does  not  violate  the  eighth  
amendment.  (This  is  the  essence  of  the  court’s  long  and  careful  opinion;  given  our  dis-­‐‑
position,  we  can  omit  details.)  
       
     One  potential  problem  with  the  district  court’s  approach  is  that  4½  years  is  a  long  
time  for  medical  personnel  to  stick  with  a  treatment  regimen  that  does  not  appear  to  
work.  The  Constitution  does  not  duplicate  the  law  of  medical  malpractice  or  ensure  top-­‐‑
notch  care,  but  neither  does  it  allow  prisons  to  bypass  available  treatments  that  would  
solve  a  prisoner’s  serious  medical  problem  and  stick  with  drugs  or  regimens  known  not  
to  work.  See,  e.g.,  Gonzalez  v.  Feinerman,  663  F.3d  311,  314–15  (7th  Cir.  2011);  Berry  v.  Pe-­‐‑
terman,  604  F.3d  435,  441  (7th  Cir.  2010);  Greeno  v.  Daley,  414  F.3d  645,  653–55  (7th  Cir.  
2005).  We  call  this  a  “potential”  problem,  however,  because  it  is  not  clear  on  this  record  
that  the  other  approaches  Garner  favors  would  do  better  for  him;  perhaps  the  approach  
taken  by  the  prison’s  medical  staff  is  normal  in  the  medical  profession  in  light  of  costs  
and  side  effects  associated  with  Garner’s  proposals,  or  perhaps  the  approach  he  favors  
would  not  have  worked  much  better  for  him  than  the  one  the  prison  adopted.  
       
     We  are  not  physicians,  nor  is  the  magistrate  judge.  To  resolve  a  claim  such  as  Gar-­‐‑
ner’s—to  distinguish  among  sound  but  unavailing  treatment,  malpractice,  and  deliber-­‐‑
ate  refusal  to  apply  a  treatment  that  would  work  for  the  patient—requires  focused  evi-­‐‑
dence,  not  just  the  sort  of  general  information  posted  on  WebMD  or  another  online  re-­‐‑
source.  Cf.  Jackson  v.  Pollion,  733  F.3d  786  (7th  Cir.  2013).  Normally  we  would  expect  the  
plaintiff  in  a  serious  case  about  medical  treatment  to  offer  expert  testimony.  But  Garner  
is  a  prisoner,  who  not  only  does  not  have  a  lawyer  but  also  claims  to  be  mentally  ill.  
       
No.  13-­‐‑3107                                                                                         Page  3  

     Under  these  circumstances,  the  district  court  should  have  attempted  to  recruit  a  
lawyer  for  Garner,  who  appears  to  be  unable  to  present  a  case  dependent  on  medical  
evidence—yet  has  enough  of  a  substantive  claim  that  the  court  cannot  dismiss  it  as  ob-­‐‑
viously  deficient.  The  criteria  of  Pruitt  v.  Mote,  503  F.3d  647  (7th  Cir.  2007)  (en  banc),  in-­‐‑
dicate  the  value  of  counsel  here.  Even  though  Garner  may  not  have  distinctly  alerted  
the  court  to  the  reasons  why  he  needed  a  lawyer,  it  is  possible  that  with  his  mental  limi-­‐‑
tations  Garner  himself  may  not  have  understood  how  valuable  counsel  could  have  been  
in  this  suit  at  the  summary  judgment  stage.  
       
     One  of  Garner’s  appellate  arguments  is  that  the  district  court  should  have  helped  
him  secure  counsel.  The  court  understood  him  to  have  asked  for  assistance  in  obtaining  
counsel  but  took  the  timing  of  the  request  as  signifying  that  Garner  wanted  a  lawyer  
only  for  trial.  Having  decided  to  grant  summary  judgment,  the  judge  thought  it  unnec-­‐‑
essary  to  rule  on  Garner’s  request,  calling  it  “moot”.  We  suppose  that  it  is  possible  to  
understand  the  request  as  one  limited  to  trial,  but  Garner  needed  counsel  sooner,  to  
help  compile  a  record,  more  than  he  would  have  needed  counsel  later.  A  judge  should  
take  account  of  a  prisoner’s  (especially  a  mentally  subpar  prisoner’s)  unfamiliarity  with  
the  law,  and  the  legal  process,  before  assuming  that  a  plaintiff  has  abjured  the  assis-­‐‑
tance  of  counsel  at  what  may  be  the  most  important  stage  of  the  litigation.  Garner’s  re-­‐‑
quest  certainly  was  not  “moot”;  there  is  a  live  controversy  between  these  litigants.  
       
     We  therefore  vacate  the  judgment  and  remand  this  case  so  that  the  district  court  
may  attempt  to  find  a  lawyer  willing  to  represent  Garner.  The  court  should  allow  both  
sides  to  secure  and  present  expert  medical  evidence  and  then  proceed  as  appropriate  
under  this  order  and  decisions  such  as  Gonzalez,  Berry,  and  Greeno.  

                                                                                VACATED  AND  REMANDED